EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges for each of the fiscal years ended December 31, 2012, 2011, 2010, 2009 and 2008 are as follows: Year Ended December 31, 2012 2011 2010 2009 2008 Earnings: Pretax income from continuing operations $ 50,105 $ 54,789 $ 46,335 $ 81,702 $ 65,099 Fixed charges 45,901 44,147 46,973 45,811 57,437 Capitalized interest - - (1,269) (3,452) (10,584) Total earnings - Numerator $ 96,006 $ 98,936 $ 92,039 $ 124,061 $ 111,952 Fixed charges: Interest and debt expense $ 45,652 $ 43,898 $ 45,455 $ 42,110 $ 46,604 1/3 of rent expense - interest factor 249 249 249 249 249 Capitalized interest - - 1,269 3,452 10,584 Total fixed charges - Denominator $ 45,901 $ 44,147 $ 46,973 $ 45,811 $ 57,437 Ratio of earnings to fixed charges 2.09 2.24 1.96 2.71 1.95 Earnings equals (i) income from continuing operations before income taxes, plus (ii) fixed charges, minus (iii) capitalized interest. Fixed charges equals (i) interest and debt expense, plus (ii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iii) capitalized interest.
